                  Case 20-11602-BLS        Doc 32      Filed 07/02/20    Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DELAWARE DISTRICT OF
                                  WILMINGTON DIVISION


In Re:                                             §           CASE NO. 20-11602-bls
                                                   §
FACTOM, INC.                                       §
                                                   §           CHAPTER 11
                                                   §
DEBTOR                                             §



                  TRAVIS COUNTY’S NOTICE OF APPEARANCE AND
              REQUEST FOR SERVICE OF NOTICE AND OTHER DOCUMENTS

           Notice is hereby given that Jason A. Starks, Assistant Travis County Attorney, will appear

as counsel for Travis County in the above-entitled case and requests that service of notices and other

documents be made upon this attorney of record.



                                                        Respectfully submitted,


                                                        DAVID ESCAMILLA
                                                        Travis County Attorney
                                                        P.O. Box 1748
                                                        Austin, TX 78767
                                                        (512) 854-9092 Telephone
                                                        (512) 854-9316 Telecopier




                                                By:       /s/ Jason A. Starks
                                                        _______________________
                                                        JASON A. STARKS
                                                        Assistant County Attorney
                                                        Texas Bar No. 24046903
                                                        Jason.Starks@traviscountytx.gov




850701-1
               Case 20-11602-BLS         Doc 32     Filed 07/02/20      Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I, Jason A. Starks, Assistant County Attorney, hereby certify that a true and correct copy of
Travis County’s Notice of Appearance and Request for Service of Notice and Other
Documents has been sent to all interested parties registered for electronic service with the U. S.
Bankruptcy Clerk's Office on or about the time this document was electronically filed with the
               2nd day of July, 2020 and mailed by United States First Class Mail to any party
Clerk on this ____
listed below that is not registered.

                                                 /s/ Jason A. Starks
                                              _________________________________


DEBTOR
Factom, Inc.
13492 Research Blvd.
P.O. Box 643
Austin, TX 78750
(served via U.S First Class Mail)

DEBTOR’S ATTORNEY
Julia Klein
919 North Market, Ste. 600
Wilmington, DE 19801
(served electronically)

TRUSTEE
Natasha M. Songonuga
300 Delaware Avenue, Ste. 1015
Wilmington, DE 19801
(served electronically)




850701-1
